         CASE 0:20-cr-00131-ECT-TNL Document 36 Filed 08/25/20 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


    United States of America,                                 Case No. 20-cr-131 (ECT/TNL)

                          Plaintiff,

    v.                                                                      ORDER

    Demilo Demontez Martin (1), and
    Dierre Jameson Martin (2),

                          Defendants.


         This matter comes before the Court on Defendant Dierre Jameson Martin’s Motion

for Continuance of Motion Filing Date and Motions Hearing and Trial Date, ECF No. 33,

and Defendant Demilo Demontez Martin’s Motion to Continue Motions Filing Date, ECF

No. 35. Defendant Dierre Jameson Martin has also filed a Statement of Facts in Support

of Exclusion of Time Under the Speedy Trial Act, ECF No. 34.

         Defendants each need additional time to review discovery and discuss this case with

counsel. Defendants request that the motions filing date be continued to September 8,

2020. The Government has no objection to the requested extension. 1 ECF No. 33 at 1.

         Pursuant to 18 U.S.C. § 3161(h), this Court finds that the ends of justice served by

granting such a continuance outweigh the best interests of the public and Defendants in a

speedy trial and such continuance is necessary to provide Defendants and their attorneys

reasonable time necessary for effective preparation and to make efficient use of the parties’


1
 The Government communicated with the Court via e-mail that it had no objection to Defendant Demilo Demontez
Martin’s motion. See ECF No. 35 at 1.

                                                     1
       CASE 0:20-cr-00131-ECT-TNL Document 36 Filed 08/25/20 Page 2 of 4




resources. Based on all the files, records, and proceedings herein, IT IS HEREBY

ORDERED that:

        1.      Defendant Dierre Jameson Martin’s Motion for Continuance of Motion

Filing Date and Motions Hearing and Trial Date, ECF No. 33, is GRANTED.

        2.      Defendant Demilo Demontez Martin’s Motion to Continue Motions Filing

Date, ECF No. 35, is GRANTED.

        3.      The period of time from August 17 through October 9, 2020, shall be

excluded from Speedy Trial Act computations in this case. See United States v. Mallett,

751 F.3d 907, 911 (8th Cir. 2014) (“Exclusions of time attributable to one defendant apply

to all codefendants.” (quotation omitted)); United States v. Arrellano-Garcia, 471 F.3d

897, 900 (8th Cir. 2006) (same).

        4.      All motions in the above-entitled case must be filed and served consistent

with Federal Rules of Criminal Procedure 12(b) and 47 on or before September 8, 2020.

D. Minn. LR 12.1(c)(1).

        5.      As previously stated, ECF Nos. 16, 24, on June 26, 2020, Chief District Judge

John R. Tunheim issued General Order No. 17, “In Re: Updated Guidance to Court

Operations Under the Exigent Circumstances Created by COVID-19.” 2 This order requires

that, with a defendant’s consent, criminal proceedings be conducted by videoconferencing

or telephone conferencing if videoconferencing is not reasonably available. The order

further requires that, if a defendant declines to consent to proceeding by videoconferencing


2
 All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.

                                                      2
      CASE 0:20-cr-00131-ECT-TNL Document 36 Filed 08/25/20 Page 3 of 4




or telephone conferencing, the matter be continued until an in-person hearing can be held.

Accordingly, should a Defendant file pretrial motions, defense counsel shall also file

a letter indicating whether the Defendant consents to a motion hearing by

videoconference.

      6.     Counsel must electronically file a letter on or before September 8, 2020,

if no motions will be filed and there is no need for hearing.

      7.     All responses to motions must be filed by September 22, 2020. D. Minn.

LR 12.1(c)(2).

      8.     Any Notice of Intent to Call Witnesses must be filed by September 22, 2020.

D. Minn. LR. 12.1(c)(3)(A).

      9.     Any Responsive Notice of Intent to Call Witnesses must be filed by

September 25, 2020. D. Minn. LR 12.1(c)(3)(B).

      10.    A motions hearing will be held pursuant to Federal Rules of Criminal

Procedure 12(c) where:

             a.     The Government makes timely disclosures and a Defendant identifies
                    in the motions particularized matters for which an evidentiary hearing
                    is necessary; or

             b.     Oral argument is requested by either party in its motion, objection or
                    response pleadings.

      11.    If required, the motions hearing must be heard before Magistrate Judge Tony

N. Leung on October 9, 2020, at 1:00 p.m., in Courtroom 9W, Diane E. Murphy U.S.

Courthouse, 300 South Fourth Street, MINNEAPOLIS, Minnesota. D. Minn. LR 12.1(d).




                                            3
     CASE 0:20-cr-00131-ECT-TNL Document 36 Filed 08/25/20 Page 4 of 4




     12.   TRIAL:

                  a.       IF NO PRETRIAL MOTIONS ARE FILED BY
                           DEFENDANTS, the following trial and trial-related dates
                           are:
                            Counsel should submit two hard copies of trial briefs, voir
                           dire, proposed jury instructions, exhibit and witness lists, and
                           trial-related motions (including motions in limine) to District
                           Judge Eric C. Tostrud’s chambers on or before October 5,
                           2020. In addition, counsel should email the proposed jury
                           instructions and exhibit and              witness lists to:
                           tostrud_chambers@mnd.uscourts.gov.

                           Judge Tostrud will hold a final pretrial conference on October
                           16, 2020, at 9:00 a.m., in Courtroom 3B, U.S. Courthouse, 316
                           North Robert Street, St. Paul, Minnesota.

                           This case must commence trial on October 19, 2020 at 1:00
                           p.m., before District Judge Tostrud in Courtroom 3B, Warren
                           E. Burger Federal Building and U.S. Courthouse, 316 North
                           Robert Street, SAINT PAUL, Minnesota.

                  b.       IF PRETRIAL MOTIONS ARE FILED, the trial date, and
                           other related dates, will be rescheduled following the ruling
                           on pretrial motions. Counsel must contact the Courtroom
                           Deputy for District Judge Tostrud to confirm the new trial
                           date.




Date: August 25   , 2020                                      s/ Tony N. Leung
                                                       Tony N. Leung
                                                       United States Magistrate Judge
                                                       District of Minnesota


                                                       United States v. Martin et al.
                                                       Case No. 20-cr-131 (ECT/TNL)




                                            4
